Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 19, 2019

The Court of Appeals hereby passes the following order:

A20A0325. LARRY ANTHONY, II. v. THE STATE.

       Larry Anthony, II was found guilty of certain traffic offenses. The trial court
entered sentence on March 1, 2019, and Anthony filed a notice of appeal on April 2,
2019. We lack jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Anthony filed his
notice of appeal 32 days after the entry of the trial court’s sentence, it is untimely, and
this appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    09/19/2019
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.